1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9               CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
10
                                               )    No. EDCV 18-01828 FFM
11   DELILAH R. CORONA,                        )
12                                             )    [PROPOSED] ORDER AWARDING
           Plaintiff,                          )    EAJA FEES
13                                             )
14         v.                                  )
                                               )
15
     NANCY A. BERRYHILL, Acting                )
16   Commissioner of Social Security,          )
17
                                               )
           Defendant.                          )
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20         IT IS ORDERED that EAJA fees are awarded in the amount of TWO
21   THOUSAND FIVE HUNDRED DOLLARS AND 00/100 ($2,500.00) subject to the
22   terms of the stipulation.
23
24   DATED: June 17, 2019
                                       /s/ Frederick F. Mumm      s
25                               THE HONORABLE FREDERICK F. MUMM
                                   UNITED STATES MAGISTRATE JUDGE
26
27
28




                                             -1-
